DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 33-36 and 38-47 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
In the rocker arm system of claim 33, the inclusion of: 
“wherein the main lifter assembly is configured as a deactivating lifter configured to selectively move between an activated state configured to cause downward movement of the first rocker arm assembly and of the second rocker arm assembly, and a deactivated state configured to absorb motion of a cam lobe into lost motion” was not found.

In the rocker arm assembly of claim 35, the inclusion of:
“wherein the main lifter assembly comprises a main lifter roller follower, wherein the added motion lifter assembly comprises an added motion lifter assembly roller follower, and wherein neither of the first rocker arm assembly and the second rocker arm assembly comprise a respective roller follower” was not found.

	In the rocker arm assembly of claim 36, the inclusion of:


In the rocker arm assembly of claim 39, the inclusion of:
“wherein the main lifter assembly comprises biased latches configured to selectively engage and disengage the first rocker arm assembly and the second rocker arm assembly” was not found.

In the rocker arm assembly of claim 41, the inclusion of:
“wherein the main lifter assembly comprises a rotatable body, a roller follower mounted to the rotatably body, and arms extending from the rotatable body, and wherein the arms extending from the routable body are configured to press against the first rocker arm assembly and the second rocker arm assembly when the rotatable body rotates in response to an imparted lift profile” was not found.

In the rocker arm assembly of claim 42, the inclusion of:
“wherein the added motion lifter assembly is nested in the first rocker arm assembly and is configured to receive an added motion lift profile form an added motion cam lobe and is configured to rotate to impart the added motion lift profile on the first rocker arm assembly” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746